Citation Nr: 0426058	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-20 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
postoperative residuals of a total hysterectomy for fibroid 
uterus, with bilateral salpingo-oophorectomy.

2.  Entitlement to an initial rating higher than 30 percent 
for abdominal adhesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which increased the rating for the postoperative 
residuals of a total hysterectomy for fibroid uterus, with 
bilateral salpingo-oophorectomy from 30 to 100 percent 
effective August 26, 1999, and assigned a 50 percent rating 
for this disability as of December 1, 1999.  The veteran 
wants her current rating to be higher than 50 percent.  See, 
e.g., AB v. Brown, 6 Vet. App. 35, 39 (1993).

A more recent, July 2001, RO decision confirmed and continued 
the 50 percent rating.  But the RO also granted service 
connection for abdominal adhesions as secondary to the 
hysterectomy and associated residuals and assigned a separate 
30 percent rating.  The veteran since has continued with her 
appeal.  And because she is requesting a higher initial 
rating for her abdominal adhesions, the Board has 
recharacterized this issue as involving the propriety of the 
initial rating in light of the important distinction noted in 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board will decide the claim requesting a rating higher 
than 50 percent for the postoperative residuals of the total 
hysterectomy for fibroid uterus, with bilateral salpingo-
oophorectomy.  Unfortunately, though, the other claim seeking 
an initial rating higher than 30 percent for the abdominal 
adhesions must be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify you if further 
action is required on your part concerning this claim.



The veteran also recently submitted an application (VA Form 
21-8940) for a total disability rating based on individual 
unemployability (TDIU) or, alternatively, for non-service-
connected pension.  The RO received her application in March 
2004 and forwarded it on to the Board in September 2004.  
However, the Board does not currently have jurisdiction to 
consider these additional claims.  So they are referred to 
the RO for appropriate development and consideration.  See 
38 C.F.R. § 20.200 (2003).


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support her claim of entitlement to an increased 
rating for the postoperative residuals of the hysterectomy 
for fibroid uterus, with bilateral salpingo-oophorectomy.  
She also has been apprised of whose responsibility-hers or 
VA's, it is for obtaining this supporting evidence, and all 
evidence relevant to this claim has been obtained.

2.  The veteran underwent a hysterectomy to remove her 
uterus, both uterine tubes and both ovaries, and she already 
has received the temporary 100 percent rating for the three 
months immediately following that surgical procedure.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent 
for the postoperative residuals of the total hysterectomy for 
fibroid uterus, with bilateral salpingo-oophorectomy.  38 
U.S.C.A. §§ 1155, 5100, 5102-5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.116, Diagnostic Codes 
7617, 7618 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It since has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2003).  The Board will assume for the 
purpose of this decision that the liberalizing provisions of 
the VCAA and the implementing regulations, including the 
notice and duty to assist provisions, are applicable to the 
issue on appeal.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The VCAA and implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

In this case, the initial agency or original jurisdiction 
(AOJ, i.e., RO) decision at issue was made in March 2000, so 
prior to November 9, 2000, the date the VCAA was enacted.  
But the United States Court of Appeals for Veterans Claims 
(Court) recently withdrew its opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
issued another decision in its stead, Pelegrini v. Principi, 
18 Vet. App. 112 (2004) ("Pelegrini II").  Pelegrini II 
held, in part, that when a VCAA notice, as required by 
38 U.S.C. § 5103(a), was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a), 
3.159(b)(1) because an initial AOJ adjudication already had 
occurred.  Instead, the appellant has the right to subsequent 
VCAA content-complying notice and proper VA process.

The Court's decision in Pelegrini II also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  But see VA General Counsel (OGC) 
Opinion Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim).  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c).

In the present case, regarding the issue of entitlement to an 
increased rating for service-connected status post 
hysterectomy for fibroid uterus, with bilateral salpingo-
oophorectomy, a substantially complete application was 
received in October 1999.  Thereafter, in a rating decision 
dated in March 2000, the RO granted an increased rating of 
100 percent (temporary total rating) from August 26, 1999, to 
November 30, 1999, and a 50 percent rating as of December 1, 
1999.  The veteran appealed for a rating higher than 50 
percent.  And in an April 2001 letter, the RO provided notice 
to her regarding what information and evidence was needed to 
substantiate her claim, as well as what information and 
evidence she had to submit, what information and evidence 
would be obtained by VA for her, and the need for her to 
submit any relevant evidence in her possession pertaining to 
her claim.  A statement of the case (SOC) issued in October 
2002 again informed her of the evidence and information 
needed to substantiate her claim, the information and 
evidence that he should submit personally, and the assistance 
that VA would provide in obtaining evidence and information 
in support of her claim-if identified.  38 U.S.C.A. 
§ 5103(a); see also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

So the Board finds that any defect with respect to the timing 
of the VCAA notice was cured by the subsequent notices 
provided to the appellant in April 2001 and October 2002 
prior to the transfer and certification of her case to the 
Board, and the content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After notice was provided, the case was readjudicated, 
as evidenced by the October 2002 SOC.  She has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to her VA notices. 

Records identified by the veteran pertaining to her treatment 
have been obtained.  In addition, she was provided a VA 
examination to assess the severity of her disability, which 
is the determinative issue at hand.  Therefore, deciding her 
claim at this juncture would not be prejudicial error to her.  
See Pelegrini II, supra.

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate her claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claim, no further development pursuant 
to the VCAA is required.  Wensch v. Principi, 15 Vet. App. 
362 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (The Secretary is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  Accordingly, the 
Board will proceed with adjudication of the claim.

An April 1970 rating decision granted service connection for 
leiomyomata of the uterus and assigned a noncompensable 
(i.e., 0 percent) rating, retroactively effective from 
February 25, 1969, the day following the veteran's separation 
from service.  On May 24, 1972, she underwent a total 
hysterectomy for uterine fibroids.  And a July 1972 rating 
decision granted a higher 30 percent rating for the 
postoperative residuals of the total hysterectomy.  Special 
monthly compensation (SMC) for loss of use of a creative 
organ under 38 U.S.C.A. §  314(k) (now 1114(k)) also was 
granted.  A February 1979 rating decision found 
clear and unmistakable error (CUE) in that July 1972 rating 
decision in that a three-month temporary total rating 
subsequent to the hysterectomy was not assigned.  
Consequently, the veteran received a temporary 100 percent 
rating from May 24, 1972, to August 31, 1972.  Her 30 percent 
rating resumed as of September 1, 1972.

The veteran underwent a laparotomy, with bilateral salpingo-
oophorectomy, on August 26, 1999.

A March 2000 rating decision granted a 100 percent temporary 
total rating from August 26, 1999, to November 30, 1999, and 
a 50 percent rating as of December 1, 1999.  A July 2001 
rating decision found that the service-connected disability 
had not caused marked interference with employment or 
necessitated frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards and warrant an extra-schedular rating.  
See 38 C.F.R. § 3.321(b)(1).

The veteran is appealing for a rating higher than 50 percent 
on the premise that she suffers from severe pain due to her 
service-connected disability.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

Since the veteran is appealing for a higher rating for an 
already established 
service-connected disability, her current level of functional 
impairment is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55 58 (1994).

Under Diagnostic Code 7618, a 100 percent rating is warranted 
for three months after the removal of the uterus, including 
the corpus.  Thereafter, a maximum rating of 30 percent is 
warranted.  38 C.F.R. § 4.116, Diagnostic Code 7618.

Under Diagnostic Code 7617, a 100 percent rating is warranted 
for three months after the removal of the uterus and both 
ovaries.  A 50 percent rating is warranted thereafter.  38 
C.F.R. § 4.116, Diagnostic Code 7617 (2003).

After reviewing the relevant evidence of record, the Board 
concludes that the veteran has been appropriately assigned a 
50 percent evaluation under § 4.116, Diagnostic Codes 7617 
and 7618, the maximum allowable rating subsequent to the 
three-month 100 percent temporary total rating pertaining to 
removal of the uterus with corpus, prior to August 26, 1999.  
As she underwent removal of her ovaries on August 26, 1999, 
the post-surgery evaluation, 100 percent from August 26, 
1999, and 50 percent from December 1, 1999, represents the 
maximum, and sole compensable, evaluation available under 
Diagnostic Code 7617.  A rating in excess of 50 percent from 
December 1, 1999, is not available under any other provision 
of the rating schedule that is relevant to hysterectomy or 
removal of both ovaries and, thus, cannot be granted.  Prior 
to August 26, 1999, the 30 percent rating under Diagnostic 
Code 7618 was the maximum rating allowable for removal of the 
uterus.

The veteran currently has the highest possible schedular 
rating provided for a hysterectomy involving removal of the 
ovaries, and where more than three months have elapsed since 
the surgical procedure.  See 38 C.F.R. § 4.116, Code 7618.  
So her only recourse for receiving greater compensation is on 
an extra-scheduler basis pursuant to 38 C.F.R. § 3.321(b)(1).

In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign extra-
schedular evaluations under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, there is no evidence that the 
veteran's status post hysterectomy for fibroid uterus, with 
bilateral salpingo-oophorectomy alone has caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization as to render impractical the application 
of the regular schedular standards.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
this regard, the Board notes that the veteran's abdominal 
pain - her primary complaint - ultimately will be 
considered as part and parcel of her service-connected 
abdominal adhesions, and this claim is being remanded to the 
RO for additional development and consideration.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), and Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.


ORDER

The claim for a rating higher than 50 percent for 
postoperative residuals of a hysterectomy for fibroid uterus, 
with bilateral salpingo-oophorectomy, is denied.


REMAND

Under the VCAA, VA is required to notify a claimant of the 
information and evidence necessary to substantiate a claim, 
including which portion of any such information and evidence 
is to be provided by which party - her or VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The Board realizes the veteran was sent a statement of 
the case (SOC) containing the regulations pertaining to the 
VCAA.  However, no correspondence was ever sent to her 
notifying her of the information and evidence needed to 
substantiate her claim for an initial rating higher than 
30 percent for her abdominal adhesions, including insofar as 
which portion of any such information and evidence is to be 
provided by her and which portion of the supporting evidence 
will be obtained by VA on her behalf.  This notification must 
be sent to her before adjudicating this claim.  

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  The claims file should be reviewed to 
ensure that all notification and 
development action required by the VCAA 
is completed concerning the claim for an 
initial rating higher than 30 percent for 
the abdominal adhesions.  In particular, 
all new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 must be fully complied with and 
satisfied.  Also request that the veteran 
submit all relevant evidence and 
information in her possession concerning 
this claim.

2.  Then readjudicate the veteran's claim 
for an initial rating higher than 30 
percent for the abdominal adhesions in 
light of any additional evidence 
obtained.  If this claim is not granted 
to her satisfaction, send her and her 
representative a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  And give them time to 
respond.

Thereafter, the claim should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  The veteran has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



